Citation Nr: 1540429	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for tinea pedis and onychomycosis.

5.  Entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.  He had subsequent duty in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issues of entitlement to service connection for tinnitus, and entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current diagnosis of hypertension for VA compensation purposes.

2.  An acquired psychiatric disorder-best characterized as PTSD was incurred as a result of the Veteran's period of active duty.  

3.  At no time during the appeal period has the Veteran's service-connected tinea pedis and onychomycosis been manifested by symptoms more closely approximating a deep and nonlinear scar involving an area of at least 6 square inches; a superficial and nonlinear scar involving an area of 144 square inches or greater; one or two scars that are painful or unstable; or other functional impairment; it is also not shown to have involved at least 5 percent of the entire body (or of exposed areas), or to have required intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for a compensable rating for tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Code 7813-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter dated in August 2010 satisfied the duty to notify provisions.  

The appeal of the tinea pedis/onychomycosis issue arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2013 to evaluate the service connected tinea pedis and onychomycosis.  The examination is sufficient evidence for deciding the claim.  The report is adequate and describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met with respect to that issue.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed hypertension disability.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the Veteran's hypertension is unnecessary.  As discussed below, there is no credible evidence that the Veteran has a current diagnosis of hypertension, the threshold element of McLendon is not met, and a remand to afford the Veteran an examination for this condition is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board further notes that the act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

Hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Pertinent VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Additionally, the regulations state that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

The service treatment records do not show any diagnosis of hypertension.  Blood pressure was noted as 134/80 on pre-induction examination in October 1970, 130/70 on separation examination in April 1972, and 118/68 on National Guard enlistment examination in December 1973.

Post-service, readings of 132/84 in December 2009, and 125/85 in March 2010 were noted.

Thus, the record does not show a diagnosis of hypertension or any instances of blood pressure readings in which the Veteran had systolic pressure of 160mm. or greater with a diastolic pressure of less than 90mm.  The Board finds that the evidence demonstrates the Veteran does not have a current diagnosis of hypertension for VA compensation purposes.  

Accordingly, service connection for hypertension is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "in the absence of proof of a present disability, there can be no valid claim.").

PTSD

The Veteran contends that he has PTSD as a result of being shot at and witnessing soldiers killed in Vietnam.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran served as a light weapons infantryman in Vietnam and his service personnel records show he earned the Combat Infantryman's Badge.  As a result, his stressors are conceded.

The record contains conflicting evidence on the question of whether the Veteran has a diagnosis of PTSD.  

VA outpatient records dated from 2011 to 2013 show ongoing treatment for PTSD based on inservice stressors.  VA psychiatric examinations in September 2010 and July 2011 concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Veteran's representative provided, with waiver of RO consideration, a psychological evaluation report of the Veteran dated in July 2015 from a private clinical psychologist, F.W.N., Ph.D.  This examiner concluded that the Veteran met the criteria for a diagnosis of PTSD related to his inservice combat experiences.

The history and description of symptoms provided to the private psychologist by the Veteran are consistent with the objective medical evidence of record, including a lay statement provided by the Veteran's girlfriend attesting to his symptoms of nightmares and avoidance of war movies.  Dr. N. relied upon the Veteran's credible history, the findings from examination of the Veteran, and his own professional judgment in rendering an opinion in this matter; thus, it is of significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the evidence is in at least equipoise on the question of whether the Veteran has PTSD as a result of an in-service stressor.  Having resolved reasonable doubt in the Veteran's favor, the evidence is in favor of the claim, and the Board finds that there is competent evidence of a diagnosis of a psychiatric disorder, best characterized as PTSD, based on conceded in-service stressors.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, service connection for PTSD is warranted.  See 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 3.304(f).

Rating of Tinea Pedis/Onychomycosis

Service connection for tinea pedis and onychomycosis was granted in the September 2013 rating decision on appeal.  An initial noncompensable rating was assigned from May 2010 under Diagnostic Code 7813-7806.

DC 7813 can be rated as eczema or dermatitis (DC 7806), disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

A noncompensable disability rating is based on less than 5 percent of the entire body affected or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.

A 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected or 20 to 40 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

Systemic therapy must consist of corticosteroids or other immunosuppressive drugs.  Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for tinea pedis and onychomycosis is not warranted.

A January 2010 VA treatment record noted that the Veteran was seen with onychomycosis.  His toenails were described as painful, long, and thick, with subungual debris and yellowish/white discoloration.  Lamisil was recommended.

A VA skin examination in May 2013 found evidence of current tinea pedis and onychomycosis.  The Veteran reported that he had self-treated his Athlete's foot (tinea pedis) in the past with iodine and mercurochrome.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck; did not have systemic manifestations; and had not been treated with oral medications in the past 12 months.  The examiner noted that the condition affected less than five percent of the total body area and none of the exposed areas.  There was a mild outbreak of tinea pedis between the toes and along the left side of the foot.  The skin was flaky and pealing.  Onychomycosis of the great and little toenails was present; the other toenails were without sign of infection.   

The Veteran does not meet the DC 7813 criteria for a compensable rating because he has not been shown to have at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected by his tinea pedis and onychomycosis.  Furthermore, the evidence does not show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period as a result of this service-connected disability.

In this regard, the Board notes that in a statement dated in October 2013, the Veteran's representative requested that he be provided with a new examination, because the May 2013 examiner "did not comment on whether an immunosuppressive drug would be necessary to treat this condition to the extent that it exists under the Veteran's toenail."

The Board finds this statement insufficient to trigger the need for another examination or to suggest that a compensable rating is warranted.  The criteria for a 10 percent rating require evidence showing that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period, not that such "would be necessary."

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected skin disorder is primarily manifested by less than 5 percent of his body area being affected by tinea pedis and onychomycosis of the feet, and no more than topical therapy (Lamisil) required. 

There is no medical or lay evidence of other skin symptoms that would not result in the pyramiding of other skin-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Veteran's skin symptoms are clearly accounted for in the noncompensable rating for the bilateral feet pursuant to DC 7806.  Thus, DC 7800-7803, 7805, 7807-7812, and 7814-7833 are not for application.

The Veteran's service-connected tinea pedis and onychomycosis have resulted in flakiness of the skin of the feet and discoloration and thickening of the toenails.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1)(2015).

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest that the Veteran's service-connected tinea pedis and onychomycosis precludes obtaining and maintaining substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, further consideration of Rice is not required.




ORDER

Service connection for hypertension is denied.

Service connection for PTSD is granted.

An initial compensable rating for tinea pedis and onychomycosis is denied.


REMAND

The Veteran contends that he has tinnitus as a result of exposure to noise during his combat service in Vietnam.  Service connection has been granted for bilateral hearing loss based on such noise exposure.

On VA audio examinations in October 2010 and March 2012, the examiners noted that the Veteran did not report recurrent tinnitus.  However, in a written statement dated in June 2012 the Veteran referred to "ringing" that had come out of nowhere.  This suggests that the Veteran may have been confused by the term "tinnitus" in the context of his VA examinations.  In a written statement received in September 2015, the Veteran's representative requested another examination to clarify whether the Veteran in fact has tinnitus.  The Board agrees that such examination is warranted.

The Board notes that because the Veteran's claim for a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities is dependent upon the RO's assignment of an effective date and disability rating for the above award of service connection for PTSD, and possibly to the outcome of the tinnitus claim, the claim for a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA audiological examination by a VA examiner who has not previously examined the Veteran, to determine whether he currently has tinnitus, and if so, whether it is at least as likely as not (probability of 50 percent) that tinnitus is related to noise exposure in service consistent with his combat service in Vietnam.  The VA examiner must include a complete rationale for all opinions and conclusions.  

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


